DETAILED ACTION 
PROSECUTION IS HEREBY REOPENED. 
A Technology Center Director has approved of reopening prosecution by signing below:



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Patent Board Decision, filed 4/5/2022, with respect to the rejection(s) of claim(s) 1, 2, 4-9, 11-13 and 21-28 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adams et al. US 2009/0156999 as discussed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-13 and 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. US 2009/0156999.
Regarding claim 1, Adams et al. discloses a coil, comprising: a wound wire 200 comprising a plurality of adjacent windings (figure 3, paragraph 0050, plurality of windings 204), wherein the wound wire includes a first region, a second region, and an intermediate region between the first and second regions (figure 3, although only a portion of the coil is shown, the first and second regions may be considered any part of the first and second ends, respectively, with the intermediate region in the center); wherein at least a portion of the windings of the intermediate region include a differential welding pattern between pairs of adjacent windings along a length thereof (figure 3, paragraph 0051, welds 206); wherein the differential welding pattern comprises a plurality of welds that imparts a first plane of restricted flexibility  along a first pair of welds to a first pair of adjacent windings welded together solely by the first pair of welds and a second plane of restricted flexibility along a second pair of welds to a second pair of adjacent windings welded together solely by the second pair of welds (paragraph 0052, 0056, 0058; welds are located at discrete locations to provide the desired flexibility or torque transmitting properties, as shown in figure 3, and 3A; the welds are located on the coil in pairs, the pairs of welds rotating around each winding); and wherein the first plane of restricted flexibility is perpendicular to the second plane of restricted flexibility (figures 3, 3A; paragraph 0052, 0053, 0058, the pairs of welds 206 separated by 180 degrees on each winding are rotated around the adjacent windings in opposite offset positions by 90 degrees, and thereby forming a first plane being perpendicular to the second plane of flexibility).
Regarding claim 2, Adams et al. discloses wherein the differential welding pattern imparts stretch resistance to at least a portion of the intermediate region (paragraph 0082, welds along coil will prevent the adjacent coils from stretching apart from one another as they are bound in discrete locations along the intermediate region).
Regarding claim 4, Adams et al. discloses the first region, the second region and the intermediate region including the same number of windings (can split the regions to include an equal number of windings along the coil 200).
Regarding claim 5, Adams et al. discloses wherein the first region includes more windings than either the intermediate region or the second region (may consider a larger portion of the coil to be the first region, thereby including a greater number of windings in the first region).
Regarding claim 6, Adams et al. discloses the intermediate region including few windings than the first region, and more windings than the second region (can split the regions of windings equally or unequally along the portions of the coil to identify each region and provide the desired number of windings in each section).
Regarding claim 7, Adams et al. discloses the wound wire is formed from a metal comprising platinum, tungsten, titanium, stainless steel, nickel rhodium, palladium, rhenium, gold, silver, tantalum, and alloys of these metals including platinum/tungsten alloys and nickel-titanium allows (paragraphs 0044-0046).
Regarding claim 8, Adams et al. discloses a coil, comprising: a wound wire 200 comprising a plurality of adjacent windings (figure 3, paragraph 0050, plurality of windings 204), wherein the wound wire includes a first region, a second region, and an intermediate region between the first and second regions (figure 3, although only a portion of the coil is shown, the first and second regions may be considered any part of the first and second ends, respectively, with the intermediate region in the center); wherein at least a portion of the windings of the intermediate region include a differential welding pattern between pairs of adjacent windings along a length thereof (figure 3, paragraph 0051, welds 206); wherein the differential welding pattern comprises a plurality of welds that imparts a first plane of restricted flexibility (paragraph 0056, welds 206 form bending characteristics of the coil as desired) comprising a first pair of welds located opposite each other on a first pair of adjacent windings welded together solely by the first pair of welds and a second plane of restricted flexibility comprising a second pair of welds located opposite each other on a second pair of adjacent windings welded together solely by the second pair of weld (paragraph 0052, 0053, 0058; welds are located at discrete locations to provide the desired flexibility or torque transmitting properties, as shown in figure 3, and 3A; the welds are located on opposite sides of each winding in pairs, the pairs of welds rotating around each adjacent winding); wherein the first plane of restricted flexibility is perpendicular to the second plane of restricted flexibility (figures 3, 3A; paragraph 0052, 0056, 0058, the pairs of welds 206 separated by 180 degrees on each winding are rotated around the adjacent windings in opposite offset positions by 90 degrees, and thereby forming a first plane being perpendicular to the second plane of flexibility).
Regarding claim 9, Adams et al. discloses wherein the differential welding pattern imparts stretch resistance to at least a portion of the intermediate region (paragraph 0082, welds along coil will prevent the adjacent coils from stretching apart from one another as they are bound in discrete locations along the intermediate region).
Regarding claim 11, Adams et al. discloses the first region, the second region and the intermediate region including the same number of windings (can split the regions to include an equal number of windings along the coil 200).
Regarding claim 12, Adams et al. discloses wherein the first region includes more windings than either the intermediate region or the second region (may consider a larger portion of the coil to be the first region, thereby including a greater number of windings in the first region).
Regarding claim 13, Adams et al. discloses the intermediate region including few windings than the first region, and more windings than the second region (can split the regions of windings equally or unequally along the portions of the coil to identify each region and provide the desired number of windings in each section).
Regarding claim 21, Adams et al. discloses a coil, comprising: a wound wire 200 comprising a plurality of adjacent windings (figure 3, paragraph 0050, plurality of windings 204), wherein the wound wire includes a first region, a second region, and an intermediate region between the first and second regions (figure 3, although only a portion of the coil is shown, the first and second regions may be considered any part of the first and second ends, respectively, with the intermediate region in the center); wherein at least a portion of the windings of the intermediate region include a differential welding pattern between one or more sets of adjacent windings along a length thereof (figure 3, welds 206, paragraph 0051); wherein the differential welding pattern comprises a first pair of welds on adjacent windings of at least a first set of the sets of adjacent windings (see three sets of weld pairs 206 as shown in annotated figure 3 below along three adjacent windings 204), the at least first set of adjacent windings welded together solely by the first pair of welds, wherein the first pair of welds is offset substantially 90 degrees from a second pair of welds on adjacent windings of at least a second set of the sets of adjacent windings, the at least second set of adjacent windings welded together solely by the second pair of welds, about a longitudinal axis of the wound wire (figures 3, 3A; paragraph 0052, 0053, 0058, the pairs of welds 206 separated by 180 degrees on each winding are rotated around the adjacent windings in opposite offset positions by 90 degrees, and thereby forming a first plane being 
    PNG
    media_image1.png
    561
    869
    media_image1.png
    Greyscale
perpendicular to the second plane of flexibility).

Regarding claim 22, Adams et al. discloses wherein the differential welding pattern imparts stretch resistance to at least a portion of the intermediate region (paragraph 0082, welds along coil will prevent the adjacent coils from stretching apart from one another as they are bound in discrete locations along the intermediate region).
Regarding claim 23, Adams et al. discloses wherein a plurality of welds on adjacent windings of at least a third set of the sets of adjacent windings (figure 3 shows an incomplete coil, but having a plurality of adjacent sets of windings 204, the number of adjacent windings may vary depending on the length of the coil) a third set of adjacent windings comprises a first weld adjacent a second weld and a third weld adjacent the second weld (as shown between adjacent windings in annotated figure 3 below), the first, second and third weld being on consecutive adjacent windings; and4Appl. No. 15/631,129Docket No.: 8150BSC0398Response Dated March 18, 2021Examiner: LAUER, CHRISTINA C Reply to Office Action of January 19, 2021TC/A.U. 3771wherein the first weld and third weld of the third set of the sets of adjacent windings are substantially aligned along the longitudinal axis.  

    PNG
    media_image2.png
    532
    753
    media_image2.png
    Greyscale

Regarding claim 24, Adams et al. discloses the first region, the second region and the intermediate region including the same number of windings (can split the regions to include an equal number of windings along the coil 200).
Regarding claim 25, Adams et al. discloses wherein the first region includes more windings than either the intermediate region or the second region (may consider a larger portion of the coil to be the first region, thereby including a greater number of windings in the first region).
Regarding claim 26, Adams et al. discloses the intermediate region including few windings than the first region, and more windings than the second region (can split the regions of windings equally or unequally along the portions of the coil to identify each region and provide the desired number of windings in each section).
Regarding claim 27, Adams et al. discloses the wound wire is formed from a metal comprising platinum, tungsten, titanium, stainless steel, nickel rhodium, palladium, rhenium, gold, silver, tantalum, or alloys of these metals (paragraphs 0044-0046).
Regarding claim 28, Adams et al. discloses wherein the differential welding pattern imparts a first plane of restricted flexibility to the first set of the sets of adjacent windings and a second plane of restricted flexibility to the second set of the sets of adjacent windings (paragraph 0052, 0056, 0058; welds are located at discrete locations to provide the desired flexibility or torque transmitting properties, as shown in figure 3, and 3A; the welds are located on the coil in pairs, the pairs of welds rotating around each winding providing a first and second plane of restricted flexibility).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771       

/DARWIN P EREZO/ Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                             /KIESHA R BRYANT/ Director, Art Unit 3700